Per Curiam :
Before the consolidation of the two cities, the relator had obtained ■a teacher’s certificate which was known as “ Principal’s A ” in the ■city of Brooklyn, as to which the by-laws of the board of education in force at the time provided, “ The holder of this certificate may be appointed principal of a school.” The relator was appointed the principal of one of the public schools in the city of Brooklyn. There was then no by-law making any distinction between a principal of a high school and principals of other schools. The relator urges that on receipt of such certificate he became eligible for the position of the principal of a high school, had the board of education seen fit to appoint him to that place. This may be conceded, but as matter of fact he never was appointed to a high school. Section 1081 of the charter of the city of New York (chap. 378, Laws of 1897) provides for the appointment of examiners for the ■examination of teachers, and for the preparation of necessary eligible lists. It directs “ Except as superintendent or associate superintendent, as supervisor or director of a special branch, as principal ■of or teacher in a training school or high school, no person shall be ■appointed to any educational position whose name does not appear upon the proper list.” After consolidation the relator applied to the city superintendent of schools ’ to place his name on the list of those eligible to appointment as principal of a high school in the borough of Brooklyn, and on the refusal of the superintendent instituted this proceeding to enforce compliance with his demand. The respondent made affidavit that no eligible list for principals and teachers in high schools had been made, and that the board of education of the consolidated city had prescribed as a requisite for appointment to the high schools additional qualifications beyond those possessed by the relator.
We think it is a complete answer to the application of the relator that there is in fact no eligible list for high school appointments, nor is any required by law, such a list being expressly excepted from the provisions of the statute. Further, we are at a loss to conceive of any vested rights in the relator which have been violated by the new qualifications prescribed by the board of education. By the issue of a certificate to him he became eligible to appointment as principal of a school, no distinction being drawn between high *271schools and other schools. He was appointed principal of a school, and continues in such place. It certainly was within the power of the board of education upon establishing schools of a higher character than those previously maintained, to prescribe new qualifications for teachers in those schools. The most the relator obtained under his certificate was eligibility to appointment if the board saw fit to appoint him. He obtained no right to an appointment. He, therefore, had no vested right under his certificate.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.